Title: Thomas Jefferson to Mathew Carey, 28 October 1819
From: Jefferson, Thomas
To: Carey, Mathew


					

						
							Monticello
							Oct. 28. 19.
						
					
					Th: Jefferson has recieved from mr Carey the Epictetus of mrs Carter & the Sophocles of Potter; and prays him to send him by mail, Charles Thompson’s translation of the old & new testament, volume by volume, a week apart to avoid burthening our village mail, beginning with the 1st vol. he had rather have them unbound in boards than bound. he salutes him with friendship & respect.
				